925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John A. POPE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3779.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HACKETT, District Judge.*

ORDER

2
John A. Pope, a pro se federal prisoner, appeals the district court's order denying his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pope entered a guilty plea to a charge of possession with intent to distribute cocaine base and received a sentence of 121 months imprisonment and five years supervised release.  In this motion, he argued that he had received ineffective assistance of counsel because his attorney had advised him that he would be sentenced to thirty-two to thirty-eight months, that his plea was accordingly involuntary and that his sentence had impermissibly been based on the quantity of drugs from dismissed counts of the indictment.


4
Upon consideration, it is concluded that this motion was properly denied, as the record shows conclusively that Pope is not entitled to relief.    See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).  This court agrees with the district court's disposition of the claims raised.  To the extent that Pope attempts to raise new issues on appeal, the court declines to consider them.    See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


5
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation